   Case 2:19-cr-00093-WJM Document 42 Filed 01/27/21 Page 1 of 2 PageID: 541



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT Of NEW JERSEY


 UNITED STATES,
                                                              No. 2:19-cr-93 (WJM)
        V.
                                                                    OPINION
 LEONARDO TRUJILLO PUENTE.


WILLIAM J. MARTINI, U.S.D.J.:

      This matter comes before the Court on a motion by Defendant pro se Leonardo Trujillo
Puente (“Defendant”) for compassionate release and a reduction in sentence. ECf No. 41.
The Government did not file a response. For the reasons stated below, Defendant’s motion is
DENIED.

       I.     BACKGROUND

       Leonardo Trujillo Puente was arrested on November 1, 2018 afier occupying the cab
of a semi-tractor containing heroin. On October 17, 2019, Mr. Trujillo pled guilty to
possessing heroin with intent to distribute and illegal entry into the United States. Trujillo
was sentenced on March 9, 2020 to a prison term of 120 months as to Count One and 60
months as to Count Two to run concurrently, with five years of supervised released to follow.

       II.    DISCUSSION

        Defendant i-noves for release pursuant to 1$ U.S.C. 3553(a), which requires that, when
imposing a sentence, “The Court      .   . impose a sentence sufficient, but not greater than
                                             .




necessary, to comply with the purposes set forth in paragraph (2) of this subsection.”
Defendant also cites to United States v. Cooper, 437 F.3d 324 (3d Cir. 2006) (holding that the
trial court acted within its discretion in refusing to depart downward at sentencing): United
States v. Gitnter, 462 F.3d 237 (3d Cir. 2006) (holding that in sentencing, the trial court may
consider the crack/powder cocaine differential in the Sentencing Guidelines as a factor, but
not as a mandate, in the post-Booker sentencing process); United States v. Stevens, 223 F.3d
23 (3d Cir. 2000) (holding that the trial court acted within its discretion in refusing to depart
downward at sentencing). Here, Defendant is not challenging the validity of his sentence
pursuant to § 3553, by claiming, for instance, that the Court improperly applied the § 3553(a)
factors. Rather, he asks the Court to reduce his sentence because of a series of changes at the
Essex County Correctional Facility (“ECCF”) as a result of the Covid-19 pandemic, that
Defendant claims violate his constitutional rights. The Court evaluates Defendant’s request
for release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).


                                                 1
   Case 2:19-cr-00093-WJM Document 42 Filed 01/27/21 Page 2 of 2 PageID: 542



       Under 18 U.S.C. § 3582(c)(1)(A), a court may exercise its discretion and grant a
defendant’s motion to reduce his term of imprisonment if it finds that “extraordinary and
compelling reasons warrant such a reduction” and “such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission.” In light of the Covid
19 pandemic, “{t]he ‘extraordinary and compelling reasons’ inquiry logically has two
components: (a) identification of a medical condition that renders the defendant particularly
vulnerable to serious consequences if infected with COVID-l9; and (b) the likelihood of
COVID- 19 infection, with particular reference to conditions in the institution in which the
defendant is incarcerated.” United States v. Moore, No. 19-101 (KM), 2020 WL 4282747, at
*3 (D.N.J. July 27, 2020); United States ij’. Henderson, No. CR 15-0329 (ES), 2020 WL
5055081, at *3 (D.N.J. Aug. 26, 2020) (quoting Moore).

       Here, Defendant claims no medical condition at all, let alone one which would render
him vulnerable to serious consequences if infected with COVID-19. Rather, Defendant points
to various constitutional deprivations related to: (1) his status as a pre-trial Defendant; (2)
severe isolation due to quarantine; (3) lack of visitor access; (4) lack of access to religious
services; (5) lack of access to medical care. Although Courts across the country have
adjudicated hundreds of requests for release, the Court is unaware of and Defendant does cite
to, any cases where a Court has recognized constitutional deprivations like those alleged here
as “extraordinary and compelling reasons” warranting a reduction in sentence. The Court
nevertheless addresses some of Defendant’s contentions. First, he is not a “pre-trial detainee”
as he claims. See ECf No. 40. Secondly, Defendant Trujillo fails to allege constitutional
deprivation with any specificity. For instance, he does not state what religious service he
lacks access to or what medical care he was denied because of the Covid- 19 pandemic. Lastly,
Defendant fails to explain why, even if he could prove the alleged constitutional violations,
release is the appropriate remedy.

       III.   CONCLUSION

      Defendant’s motion for compassionate release and a reduction in sentence pursuant to
18 U.S.C. § 3582(c)(l)(A)(i) is DENIED.

        An appropriate order follows.



                                                 WILLI,M J. MARTINI, U.S.D.J.

DJ               272020
